Case: 19-50370      Document: 00515265872         Page: 1    Date Filed: 01/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-50370
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 9, 2020
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAUL SOLIS-ARROYO, also known as Saul Solis Arroyo, also known as
Arnulfo Benitez Arrollo, also known as Laterio Arroyo Mejia, also known as
Alcadio Gamero, also known as Mario Jaramillo, also known as Jaime Palo,
also known as Leterio Mejia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CR-381-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Raul Solis-Arroyo appeals his conviction for illegal reentry after
deportation in violation of 8 U.S.C. § 1326. He challenges the district court’s
denial of his motion to dismiss the indictment, arguing that it was invalid
because the notice to appear in his removal proceedings was defective because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50370    Document: 00515265872     Page: 2   Date Filed: 01/09/2020


                                 No. 19-50370

it did not specify a time and date for his removal hearing and that the removal
order was thus void. He concedes that this challenge is foreclosed by United
States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019), petition for cert. filed
(U.S. Nov. 6, 2019) (No. 19-6588), but he wishes to preserve it for further
review.   The Government has filed an unopposed motion for summary
affirmance, agreeing that the issue is foreclosed under Pedroza-Rocha.
Alternatively, the Government requests an extension of time to file its brief.
      Summary affirmance is appropriate if “the position of one of the parties
is clearly right as a matter of law so that there can be no substantial question
as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). In Pedroza-Rocha, a similar § 1326 appeal, we concluded
that the notice to appear was not deficient because it lacked a specific date for
the hearing, that any such alleged deficiency had not deprived the immigration
court of jurisdiction, and that Pedroza-Rocha could not collaterally attack his
notice to appear without first exhausting his administrative remedies. 933
F.3d at 496-98. Solis-Arroyo’s arguments are, as he concedes, foreclosed by
Pedroza-Rocha. See id. Accordingly, the Government’s motion for summary
affirmance is GRANTED, the Government’s alternative motion for an
extension of time to file a brief is DENIED as unnecessary, and the judgment
of the district court is AFFIRMED.




                                       2